Citation Nr: 1640393	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-30 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1969, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied, in pertinent part, the Veteran's claim of entitlement to a TDIU due exclusively to service-connected PTSD.  The Veteran disagreed with this decision in May 2013.  A hearing was held before a Decision Review Officer at the RO in July 2013 and a copy of the hearing transcript was added to the record.  The Veteran perfected a timely appeal in August 2014.  A videoconference Board hearing was held at the RO in May 2015 before the undersigned Veterans Law Judge and a copy of the Board hearing transcript also has been added to the record.

In a July 2014 rating decision, the RO assigned a higher 70 percent rating effective April 9, 2009, for the Veteran's service-connected PTSD.  Because the time for initiating an appeal of this rating decision has expired, an increased rating claim for PTSD is not before the Board.  See 38 C.F.R. § 20.302 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In June 2015, the Veteran's attorney submitted additional evidence in support of this appeal along with a waiver of RO jurisdiction over this evidence.  Thus, the Board finds that it may proceed to adjudicate the currently appealed claim without remanding it back to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for consideration of this additional evidence.  See 38 C.F.R. § 19.37 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Service connection currently is in effect for PTSD, evaluated as 70 percent disabling effective April 9, 2009, scars of the right shoulder and left thigh, each evaluated as 10 percent disabling effective March 29, 1969, scars of the right thigh and the left thigh, each evaluated as 10 percent disabling effective September 26, 2003, tinnitus, evaluated as 10 percent disabling effective December 30, 2011, and for defective hearing, malaria, and for scars of the right arm, right elbow, right hand, and right leg, each evaluated as zero percent disabling effective March 29, 1969; the Veteran's combined disability evaluation for compensation is 80 percent effective April 9, 2009.

2.  The record evidence is in relative equipoise as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a TDIU due exclusively to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of entitlement to a TDIU due exclusively to service-connected PTSD, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

TDIU Claim

The Veteran contends that he is entitled to a TDIU due exclusively to service-connected PTSD.  He specifically contends that his service-connected PTSD forced him to retire from his former job as a corrections officer in June 2011 and prevented him from working since that time.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  As will be discussed below, there is evidence both in support of and against the Veteran's assertion that his service-connected PTSD forced him to retire from his former job as a corrections officer and precluded his employment ever since that time, entitling him to a TDIU.

The Board notes in this regard that, on VA PTSD examination in November 2011, the Veteran's complaints included "ongoing difficulty getting to sleep, which may require up to two hours to do so, frequent awakenings after only one to two hours of sleep, and a tendency to either fall back asleep to repeat the same pattern several times throughout the night or remaining awake, resulting in fatigue during the day."  The Veteran also complained of dreams and "nightmares about Vietnam experiences...continue to occur at least every other night."  The Veteran further complained of "flashbacks during the day that are variable but average frequencies every two to three days" and continued irritability and anger outbursts.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed he was appropriately dressed, adequately groomed, full orientation, variable eye contact, appropriate speech, "no evidence of receptive or expressive aphasia or other language disturbance," logical thought processes, no delusions or hallucinations, and no suicidal or homicidal ideation.  The VA examiner stated:

[The Veteran's PTSD] result[s] in moderate occupational and interpersonal/social impairment.  This would include difficulty interacting with[] the general public but he is not precluded from doing so.  Similarly, although I recognize that [the Veteran] did have difficulty interacting on the job site as [a] corrections officer he was, again, still able to maintain this employment and I would not consider him totally incapable of doing so...Again, I understand that [the Veteran] had difficulties interacting on the job site but he was not totally precluded from doing so.

The Axis I diagnosis was chronic PTSD.

In contrast, the evidence also contains a competent medical opinion received by VA in June 2015 from C.C., PhD.  Dr. C.C. stated that he had performed a vocational assessment of the Veteran in August 2014 in order to determine whether, and to what extent, his service-connected PTSD interfered with his employability.  In this August 2014 opinion, Dr. C.C. stated that, "Most notable about [the Veteran's] demeanor is his almost total lack of eye contact during the entire examination.  He sat with his head down and played with his well-bitten fingernails.  His speech was overly spontaneous and, at times, pressured."  The Veteran reported difficulty relating to others and "there were numerous instances when he used exceedingly foul expletives" when describing his difficulty in social functioning.  Dr. C.C. stated that the Veteran reported that he had retired from his job as a corrections officer because "[he] couldn't take it anymore!  He reports that he was 'afraid I was going to be fired because I couldn't get along.'  He reports that he had great difficulty dealing with the staff as well as the inmates."  Dr. C.C. also stated:

[The Veteran] also indicated that he had frequent problems because they said 'I am too tough on the inmates because I am a stickler for the rules.'  He reports that there were many grievances filed against him, many more than are noted in his personnel file.  He reports that several times he was unofficially disciplined for his behavior by 'throwing me off the block' and being transferred to a different cell block.  I asked him why, in his personnel file, there are no disciplinary actions against him noted or that he was found responsible for the allegations against made against him by the inmates.  He responds that any disciplinary action or when a guard is found to act inappropriately [] is required to be reported to Harrisburg and this reflects badly on management.  [The Veteran] indicates that he has not worked since retiring and adds, 'I can't work for or with anyone because of rage.'

With respect to the Veteran's current PTSD symptoms, Dr. C.C. stated:

[The Veteran] reports that he continues to have chronic problems sleeping.  He reports that he typically gets three hours of sleep per night.  He cannot sleep during the day and does not take naps.  He feels tired, lethargic, and irritable during the day but sometimes has bursts of energy.

He reports that he often feels agitated and angry.  He reports that he has frequent verbal outbursts towards family, friends as well as people with whom he has casual contact...He has road rage and wants to 'punch out' other drivers who cut him off...He has been verbally abusive to both his wife and daughter...He complains of poor concentration and attention.  He has difficulty completing a task and flits from one task to the next.  He reports that he must count things such as doorknobs in a room, number of letters in a newspaper headline, stripes on the passing lane of a highway, and telephone poles.  These symptoms slow his ability to perform activities.

Mental status examination of the Veteran showed he was clean, casually dressed, "extremely poor" eye contact, "demonstrated anxiety by picking [at] his fingernails particularly when labile material was discussed," overly spontaneous speech "and at times pressured and filled with expletives," a chronic inability to sleep although he took no naps during the day, no hallucinations or delusions, reported flashbacks to his experiences in Vietnam, overabundant "thought productivity," tangential thoughts but no looseness of associations, full orientation, no suicidal ideation "but does admit to very strong hostile feelings towards his ex-son in law," intact remote and recent past memory, problems with short-term memory, reported "severe problems in controlling himself verbally and is daily verbally abusive to[] most people with whom he comes in contact," very poor impulse control "and an inability to control his use of expletives."  He lived with his wife in their home.  The Veteran participated in social activities with 2 Marine buddies.  Dr. C.C. concluded:

[The Veteran] continues to suffer from PTSD with depression and anxiety.  He demonstrates very poor impulse control and uses expletives at a level well beyond what would be tolerated in any workplace environment.  He has very poor social skills, with marked rage and hostility with severe difficulty in relating socially in even casual situations, let alone in a work environment...

Of most importance to the discussion of [the Veteran's] employability is his inability to work effectively with the public, co-workers, or authority figures...There are no jobs where persons work in total isolation.  All jobs require the ability to get along reasonably well with the public or coworkers or bosses.  All jobs have bosses.  Now that [the Veteran] is out of the work force and has limited social contact he is impaired but relatively stable.  However, if he would attempt to re-enter the work force in any capacity he would likely decompensate and demonstrate severe symptoms.

In summary, Dr. C.C. opined that the Veteran "has been unemployable for any job since he retired in June of 2011.  This unemployability is directly related to his inability to deal effectively with the public or co-workers or authority figures and is directly related to his service connected disability."  (Emphasis in original.)  The Axis I diagnosis was chronic PTSD with symptoms of depression and anxiety.

The Veteran has contended throughout the pendency of this appeal that his service-connected PTSD forced him to retire from his job as a corrections officer in 2011 and prevented him from all employment thereafter, entitling him to a TDIU.  The evidence is in relative equipoise as to whether the Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment.  On the one hand, the November 2011 VA examiner found that the Veteran experienced only moderate occupational difficulty due to his service-connected PTSD and, although this disability had interfered with his job as a corrections officer, the Veteran was not "totally precluded from" interacting with others at his former job and was not "totally incapable" of maintaining employment.  On the other hand, the Veteran has presented competent medical evidence showing that his service-connected PTSD, alone, resulted in total unemployability in Dr. C.C.'s August 2014 vocational assessment.  In that assessment, Dr. C.C. detailed the Veteran's significant PTSD symptomatology, including "very poor impulse control" and "very poor social skills," and an inability to get along with others, his family, authority figures, or people with whom he had only casual contact.  Dr. C.C. concluded that the Veteran had been unemployable since his retirement from his former job as a corrections officer in June 2011 due to his "inability to deal effectively with the public or co-workers or authority figures and is directly related to his service connected" PTSD.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports finding that the Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation, entitling him to a TDIU.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16.  Accordingly, the criteria for entitlement to a TDIU due exclusively to service-connected PTSD have been met.  


ORDER

Entitlement to a TDIU due exclusively to service-connected PTSD is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


